           Case 8-19-08121-ast        Doc 8      Filed 09/25/19       Entered 09/25/19 16:00:44




LOEB & LOEB LLP
Schuyler G. Carroll
Stephen A. Aschettino
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        saschettino@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

Proposed Counsel to the Debtors

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260 (AST)
                                                        )      Case No. 19-76263 (AST)
In re:                                                  )      Case No. 19-76267 (AST)
                                                        )      Case No. 19-76268 (AST)
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269 (AST)
                                                        )      Case No. 19-76270 (AST)
                          Debtors.1                     )      Case No. 19-76271 (AST)
                                                        )      Case No. 19-76272 (AST)
                                                        )
                                                        )      (Jointly Administered)
                                                        )




           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).



18194795
           Case 8-19-08121-ast           Doc 8      Filed 09/25/19         Entered 09/25/19 16:00:44




                                                            )
6060 Armor Road, LLC,                                       )
                                                            )
                           Plaintiff,                       )
           v.                                               )
                                                            )
                                                                  Adv. Pro. No. 19-08121 (AST)
Absolut Facilities Management, LLC and                      )
Absolut Center for Nursing and Rehabilitation               )
at Orchard Park, LLC,                                       )
                                                            )
                           Defendants.                      )
                                                            )

                 PRELIMINARY OBJECTION TO PLAINTIFF’S
       APPLICATION FOR ENTRY OF A TEMPORARY RESTRAINING ORDER2

           Absolut Facilities Management, LLC and Absolut Center for Nursing and Rehabilitation

at Orchard Park, LLC (collectively, the “Debtors”), through proposed counsel, Loeb & Loeb LLP,

respectfully submit this response (the “Response”) to the Application for the Entry of Orders

Granting a Temporary Restraining Order (“TRO”) and Preliminary Injunction Enjoining

Defendants from Implementing Unapproved Plan of Closure Prior to Approval Under 11 U.S.C.

§ 366 (the “Application”) of 6060 Armor Road, LLC (the “Landlord”), pursuant to the Order

Requiring Defendants’ Response to Plaintiff’s Application for Entry of a Temporary Restraining

Order (Dkt. No. 7).

                                        PRELIMINARY STATEMENT

           1.     At the outset, the Landlord’s Application is nothing more than an improper attempt

to reargue their request made (and denied) at the hearing on September 18. At that hearing the

Landlord repeatedly asked for an immediate hearing on its then-unfiled motion to prohibit the

Debtors from closing the Orchard Park facility. This Court made clear that an immediate hearing



           2
            This preliminary objection is filed in response to the portion of the Application seeking a temporary
restraining order and other immediate relief. The Debtors reserve the right to file further objections to the balance of
the Application.


18194795                                                   2
           Case 8-19-08121-ast       Doc 8     Filed 09/25/19       Entered 09/25/19 16:00:44




would not be scheduled, but agreed to schedule a hearing on shortened notice to be held on October

3, if such motion were to be filed by September 20. The Debtors filed such a motion on September

20, and it is scheduled for hearing on October 3 (see Case No. 19-76260, Dkt. No. 51) (the

“Closure Motion”). The Landlord elected not to file anything by that time. The Landlord made

a conscious, voluntary decision not to file sooner.            The Landlord was fully aware of the

consequences of that decision, yet chose not to file anything by the Court’s deadline. Now, days

later, the Landlord attempts to avoid the consequences of that decision. No circumstances have

changed that would excuse the Landlord’s untimely filing, and the Landlord has not even

attempted to argue that they have, let alone any basis that would be sufficient to satisfy its burden

and persuade the Court to alter its decision. Now, days later, the Landlord seeks to reargue and,

in an attempt to create urgency, adds the assertion that it should be entitled to an injunction. In

apparent recognition that it cannot satisfy its burden, however, the Landlord seeks relief in this

procedurally defective manner, rather than a simple motion to reconsider.

           2.    The Landlord also failed to satisfy its burden under Local Bankruptcy Rule 9077-1

to establish “a clear and specific showing . . . of good and sufficient reasons why proceeding other

than by notice of motion is necessary.”3 The Landlord has offered nothing new, despite the filing

of reams of paper. To the contrary, the Landlord simply rehashes its arguments that it is somehow

irreparably harmed by the closure. It’s just not so. The Debtors intend to file, in the next few

days, a motion to reject the Landlord’s lease, effective on the date possession of the property is

turned over to the Landlord. Upon rejection, the Landlord will regain possession of the property

– which is all the Landlord is entitled to. While a different outcome may be more advantageous




           3
          The Landlord also violates Local Bankruptcy Rule 9077-1 by stating that no previous application was
made, when in fact, the Landlord made the almost identical request at the September 18 hearing.


18194795                                             3
             Case 8-19-08121-ast          Doc 8       Filed 09/25/19         Entered 09/25/19 16:00:44




  to the Landlord, the only harm that the Landlord could even theoretically suffer is economic, since

  the Landlord will regain all of its property rights in short order. To the extent it suffers any harm,

  the Landlord is free to assert a claim for its damages. But money damages are not irreparable

  harm, and injunctive relief is not available for a claim for money damages.4

             3.     Finally, as discussed below, another bankruptcy court recently rejected nearly

  identical arguments by landlords under the same circumstances. This Court should reach the same

  conclusion.

                                                    ARGUMENT

I.           The Landlord’s Argument is Contrary to New York State Law

             4.     The Landlord attempts to show that it somehow is entitled to have the Defendants

  transfer the operating certificate or turnover possession while Orchard Park is still operating as a

  nursing home. Both assertions are directly contrary to New York State Law, and they would

  impose an undue burden on the Debtors and their estates.                           For example, in Woodmere

  Rehabilitation v. Mark Zafrin, et al., Index No. 602487/15 (N.Y. Sup. Ct. Nassau Cty. June 15,

  2017) (Bucaria, J.) (Attached as Exhibit A is a copy of the decision) the Court found that the

  “owner of the real property on which a nursing home is located does not possess ‘bed rights.’”

  The operating certificate may only be issued to a natural person – in this case, Israel Sherman.

             5.     Accordingly, the Landlord’s arguments are misplaced. But the law is clear: the

  Landlord only owns the real estate – not any of the operations – and New York State law prohibits

  the Landlord from operating the facility.




             4
              See, e.g., Smedra Affidavit ⁋ 32, at 8 (“Further, the Debtors have shown no indication whatsoever that they
  will be in a position to compensate Armor Road for the diminished value of Orchard Park or the other facilities affected
  by Orchard Park’s closure.”).


  18194795                                                   4
                 Case 8-19-08121-ast          Doc 8      Filed 09/25/19         Entered 09/25/19 16:00:44




                 6.     While it may5 benefit the Landlord economically to force the Debtors to continue

      operating Orchard Park until it can find a replacement operator, that outcome would further impair

      the Debtors and their estates. The Orchard Park facility loses a tremendous amount of money –

      approximately $5 million in 2018 alone.6 The estates should not be made to bear the continued

      expense of operations solely for the Landlord’s benefit. This is particularly so, since, as discussed

      below, both the Debtors and the Landlord have been looking for a replacement operator for several

      months, and none has surfaced. There is no certainty that a replacement operator could ever be

      found, but it is certain that the Debtors bear substantial losses every day that the facility remains

      in operation.

                 7.     Moreover, even if the Debtors were ordered not to take any further steps to facilitate

      the closure of the facility, there is little they could do to prevent patients from moving out. As

      required by the DOH, the Debtors provided notice to their patients of their intent to close.

      Residents are making their own decisions to leave. The Debtors cannot force them to stay, and

      the Landlord cannot obtain an injunction to force them to stay at Orchard Park.

II.       The Landlord Cannot Satisfy Its Burden to Demonstrate each of the Required Elements
          to Obtain an Injunction7

                 8.     Injunctive relief, particularly at the preliminary stages of litigation, is an

      extraordinary remedy that requires an unequivocal showing of the need for the relief to issue. See,




                 5
                  As discussed below, even this is mere speculation and the Landlord has not proven that closure actually
      will cause harm.
                 6
                  The Debtors’ prepetition lender, Capital Finance Group (“CFG”), argues in its joinder that closing the
      Orchard Park facility will cause a reduction in its collateral package. The opposite is true. Currently, Orchard Park’s
      operations erode the Debtors’ assets – on which CFG has a lien – with each day of operation. Closure of Orchard
      Park will actual benefit CFG’s collateral position.
                 7
                 To determine whether to issue a TRO, Courts apply the same analysis used to evaluate a motion for
      preliminary injunction. See, e.g., Local 1814, Int’l Longshoremen's Ass’n v. N.Y. Shipping Ass’n, Inc., 965 F.2d
      1224, 1228 (2d Cir. 1992); Justice v. Kuhnapfel, 985 F. Supp. 2d 334, 339 (E.D.N.Y. 2013); Grandy v. BAC Home
      Loan Servicing, LP, No. 10-CV-4278 (SLT), 2010 U.S. Dist. LEXIS 102131, at *4 (E.D.N.Y. Sept. 27, 2010).


      18194795                                                  5
           Case 8-19-08121-ast         Doc 8      Filed 09/25/19        Entered 09/25/19 16:00:44




e.g., L&M Bus Corp. v. Bd. of Educ. of the City Sch. Dist. of N.Y., No. 18-CV-1902 (NGG)

(SMG), 2018 U.S. Dist. LEXIS 58352, at *8 (E.D.N.Y. Apr. 5, 2018) (denying TRO and observing

that “[a] TRO ‘is an ‘extraordinary and drastic remedy, one that should not be granted unless the

movant, by a clear showing, carries the burden of persuasion.’” Thus, injunctive relief should only

be granted where the movant has “clearly carried the burden of persuasion.” JBR, Inc. v. Keurig

Green Mountain, Inc., 618 F. App’x 31, 33 (2d Cir. 2015); Sussman v. Crawford, 488 F.3d 136,

140 (2d Cir. 2007).

           9.     The Landlord cannot satisfy its burden to demonstrate each of the other elements

necessary to obtain an injunction. For example, the Landlord asserts that no bond is required

essentially because they assert that they will win. The purpose of a bond, however, is to protect

the enjoined party in the event the movant does not win. The Landlord entirely ignores the

possibility, in fact, the strong likelihood that a delayed closing will cause material financial harm

to the Debtors.

           10.    The balance of the equities do not favor requiring the Debtors to continue losing

money every day and operating a facility that has been approved to close and has no possible hope

to ever be profitable. Nor do the equities favor the Landlord who have known of the closure since

it was announced on September 11,8 knew of the Court’s decision on scheduling and specifically

chose not to file by that date required by the Court. Moreover, the Landlord has shown no reason

why a hearing on October 3 – just a week from now – is not sufficient, especially considering that

two of those days are the Jewish High Holidays when nearly everyone in the Debtors’ senior

management and counsel will be entirely unavailable. The Landlord has done nothing but


           8
            The Landlord and CFG complain that the closure was a secret, however, the Debtors filed a declaration
disclosing the closure immediately after it was approved by the DOH - hours after the petitions were filed. New York
State Law prohibits the Debtors from disclosing anything about the closure until it is approved by the DOH. A press
release also was issued at the same time.


18194795                                                 6
                  Case 8-19-08121-ast     Doc 8    Filed 09/25/19     Entered 09/25/19 16:00:44




       speculate, which is clearly not sufficient to support the granting of a TRO.

                  11.   Nor can the Landlord demonstrate a likelihood of success. In fact, the Landlord’s

       best argument on this point is that by filing a motion to approve the closure, the Debtors concede

       the merits. Nothing could be further from the truth. The Debtors exercised their best business

       judgment and chose to file the Closure Motion in the interest of full transparency and to avoid a

       dispute over a simple procedural issues – after the request of all of the parties at the September 18

       hearing. As stated in the Closure Motion, the Debtors do not believe any such approval is

       necessary (see Closure Motion at ¶ 3). The patients that are moving out pursuant to the State-

       approved and State-supervised closure plan are human beings, not property of the estate.

                  12.   In any event, the Closure Motion was filed – just a few days after the petition date

       – and the court will decide in just a few more days whether the motion should be approved.

III.       Nearly Identical Arguments were Rejected Recently

                  13.   Recent case law also makes clear that the Court should deny the Landlord’s motion.

       In Senior Care Centers LLC, 18-33967(BJH) (Bankr. N.D. Tex. Jan. 21, 2019), Judge Houser

       overruled nearly identical objections to those raised by the Landlord here and approved the

       debtors’ rejection. Several landlords and HUD objected alleging that the landlords were about to

       find a replacement operator, that the landlords and HUD and patients would be better off by

       requiring the debtors to continue operating until a replacement operator took over, that the debtors’

       efforts would disrupt negotiations with new operators, that the landlord would be harmed by the

       failure to pay rent and the reduction in value of the property. The landlords even argued that the

       debtors’ efforts to close were interfering with the landlord’s negotiations with replacement

       operators (attached as Exhibit B are copies of the relevant pleadings).

                  14.   Despite all of these arguments – the very same arguments made by the Landlord –

       the Court in Senior Care did not require the Debtors to keep operating and losing money. Rather,


       18194795                                          7
                 Case 8-19-08121-ast      Doc 8    Filed 09/25/19     Entered 09/25/19 16:00:44




      the Court approved the rejection.



IV.       The Landlord Has Failed to Procure Another Operator for the Facility Despite Having
          Spent Months Actively Marketing, with the Assistance of the Best Broker

                 15.   The Landlord ignores the months of efforts, both by the Debtors and the Landlord,

      to market the property, all to no avail. Despite omitting this information from its papers, the

      Landlord – and specifically, Mr. Smedra – is fully aware of those efforts. Indeed, the Debtors have

      contacted (and been rejected by) numerous parties in an attempt to maximize the value of Orchard

      Park.

                 16.   Because the Debtors long ago concluded that Orchard Park needed to be closed and

      so advised the Landlord, the Debtors also cooperated with the Landlord in its marketing efforts.

      In this regard, the Landlord hired a broker, Blueprint – the “leading advisory firm exclusively

      focused on senior housing” – to find a replacement tenant as far back as May. That broker has

      been marketing the property to others – at a much lower rent – and has not found anyone who is

      willing to take over the property. The Debtors have fully cooperated with Blueprint and the

      Landlord.

                 17.   The Debtors waited patiently for months, yet no one has agreed to take over

      Orchard Park. The Debtors are now in bankruptcy. They can no longer afford to subsidize the

      Landlord’s search for a new operator through continued operations.

V.        Mere Speculation is Not Sufficient to Support Granting a TRO

                 18.   The law is clear that speculative allegations of injury are not sufficient to grant a

      injunctive relief. To the contrary, “[a] moving party must show that the injury it will suffer is

      likely and imminent, not remote or speculative, and that such injury is not capable of being fully

      remedied by money damages.” National Association for Advancement of Colored People, Inc.



      18194795                                           8
           Case 8-19-08121-ast     Doc 8    Filed 09/25/19      Entered 09/25/19 16:00:44




(NAACP) v. Town of East Haven, 70 F.3d 219, 224 (2d Cir. 1995) (citing Tucker Anthony Realty

Corp. v. Schlesinger, 888 F.2d 969, 975 (2d Cir. 1989)); Weinberger v. Romero-Barcelo, 456 U.S.

305, 312 (1982) (“The Court has repeatedly held that the basis for injunctive relief in the federal

courts has always been irreparable injury and the inadequacy of legal remedies”); Ahmad v. Long

Island University, 18 F. Supp. 2d 245 (E.D.N.Y. 1998).

           19.   The only support for the Landlord’s motion is the affidavit of Ira Smedra, who

speculates as to the possible harm that might result to the Landlord if Orchard Park is closed. In

the first instance, it is submitted that whatever harm might befall the Landlord is outweighed by

the benefit to the estates and the public in general – which is clearly evidenced by the approval of

the closure plan by the DOH. In any event, Mr. Smedra only speculates that the value of the

property might be reduced – he provides no evidence to prove this, he points to no analysis or

economic survey, he provides no expert report or valuation. Mr. Smedra does not purport to be an

expert on real estate valuation and does not state that the highest and best use of the property is

senior living. Contrary to this speculation, it is equally likely that the closure of the facility will

result in a benefit to the Landlord, who can now use the property for anything it desires. Perhaps

a different usage would be more profitable. Maybe not, but the point is that the Landlord has done

nothing to actually support its speculation and asks this Court to rely on Mr. Smedra’s conclusory

statements.

           20.   Mr. Smedra’s vague references to what a replacement operator might pay if the

facility is closed also is speculation, but in this instance it is hearsay as well. Again, the contrary

argument may be made – since Mr. Smedra is marketing all of the Debtors’ facilities, a new

operator might be much more interested and willing to pay more for the 6 remaining facilities –

without the biggest money loser to drag down the entire portfolio.




18194795                                          9
                 Case 8-19-08121-ast     Doc 8    Filed 09/25/19     Entered 09/25/19 16:00:44




VI.       Closing the Orchard Park Facility is in the Debtors’ Best Interest, Will
          Not Cause Problems for the Community, and Will Further the DOH’s Goals

                 21.   The Debtors are in the process of preparing for the October 3 hearing. At that time,

      the Debtors will present the testimony of their own employees to demonstrate, among other things,

      all of the efforts the Debtors have taken to attempt to maximize value, to cooperate with the

      Landlord and Blueprint, to attempt to reduce expenses in order to keep Orchard Park open, as well

      as explain the benefits of closing Orchard Park to their other facilities. For example, many

      residents of Orchard Park moved to the Debtors’ Aurora Park facility, which will increase the

      Debtors’ income, while at the same time reducing expenses. The Debtors also will testify to their

      efforts to ensure the best possible care for residents while they remain and to safely assist the

      residents who leave. The Debtors also intend to present the testimony of Mr. Smedra and Blueprint

      who will describe their extensive marketing efforts and the fact that no one has agreed to take

      Orchard Park – even at the reduced rent they are offering.

                 22.   Finally, closure of the Orchard Park facility will cause no problems for the

      community. In fact, the New York State Department of Health has made clear that Erie County,

      the area in which Orchard Park operates, has hundreds too many beds and the number of beds

      should be reduced. As a result, the Debtors have worked diligently and directly with the DOH to

      assist the residents of Orchard Park in moving to other facilities. The Debtors advised residents

      of the closure and the Debtors cannot stop the residents from moving out. The residents are entitled

      to their choice and can move at any time they choose.




      18194795                                          10
           Case 8-19-08121-ast     Doc 8    Filed 09/25/19      Entered 09/25/19 16:00:44




                                           CONCLUSION

           WHEREFORE, the Debtors respectfully submit that the Court deny the Landlord’s request

for a telephonic hearing and a TRO in its entirety (for the second time). In the alternative, should

the Court determine a hearing is appropriate, that hearing should be conducted on October 3, at

the time the Court has already advised the parties.

Dated:      September 25, 2019                        LOEB & LOEB LLP
            New York, New York
                                                   /s/ Schuyler G. Carroll
                                                   Schuyler G. Carroll
                                                   Stephen A. Aschettino
                                                   Daniel B. Besikof
                                                   Noah Weingarten
                                                   345 Park Avenue
                                                   New York, NY 10154
                                                   Tel: (212) 407-4000
                                                   Fax: (212) 407-4990
                                                   scarroll@loeb.com
                                                   saschettino@loeb.com
                                                   dbesikof@loeb.com
                                                   nweingarten@loeb.com

                                                      Proposed Counsel to the Debtors




18194795                                        11
